Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 16/985,953(‘953) in view of Noguchi et al(USPGPUB 2020/0207648). 
  -- Claim 1 recites essentially the same subject matter as that of claim 1 of ‘953 except for:
	1) the travel controller being configured to control the travel of the vehicle by the automated driving in a normal movement mode and in an automatic parking mode, the normal movement mode including allowing the vehicle to travel, and the automatic parking mode including parking the vehicle by the automated driving in a parking lot.
	It would have been obvious that some form of travel controller would have been necessary in order for the vehicle travel modes to be initiated in the vehicle.  In related art, Noguchi teaches the use of travel controller in the form of the automated driving control device(100), which includes first controller(120), recognizer(130), and action plan generator(140)(see: secs[0050-0051]).  Wherein the action plan generator(140) which sets an automated driving event when the target trajectory is generated, and includes an autonomous parking controller which activates an autonomous parking event(see: Noguchi, secs[0056-0057]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control device(100) of Noguchi into the system of claim 1, since this would have been necessary in order for various modes of travel to be determined and initiated in the vehicle. 
This is a provisional non-statutory double patenting rejection.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al(USPGPUB 2020/0207648) in view of Tatara et al(EP 3369621 A1)
  -- In considering claim 1, the claimed subject matter that is met by Noguchi et al(Noguchi) includes:
	1) a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving is met by the automated driving control device(100), which includes first controller(120), recognizer(130), and action plan generator(140)(see: secs[0050-0051]).  Wherein the action plan generator(140) which sets an automated driving event when the target trajectory is generated, and includes an autonomous parking controller which activates an autonomous parking event(see: Noguchi, secs[0056-0057]); 
	2) the travel controller being configured to control the travel of the vehicle by the automated driving in a normal movement mode and in an automatic parking mode, the normal movement mode including allowing the vehicle to travel, and the automatic parking mode including parking the vehicle by the automated driving in a parking lot is met by the action plan generator(140), which sets automated driving events when the target trajectory is generated, wherein automated driving events include constant speed traveling, low speed following, lane change, branching, merging, takeover(see: Noguchi, sec[0057]), which all would constitute the claimed normal movement mode that allows the vehicle to travel.  As well, autonomous parking events(see: Noguchi, sec[0057]), wherein a vehicle is parked according to unmanned traveling in valet parking, which would constitute automatic parking mode in a parking lot, since the valet parking would have been activated in a parking lot or garage or the like.
	- Noguchi does not teach:
	1) an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving; 
	2) a lamp controller configured to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by the automated driving, 
	3) the lamp controller being configured to control a lighting state of the automated driving indicator lamp during the execution of the automated driving to a first lighting state in the normal movement mode, and to a second lighting state different from the first lighting state in the automatic parking mode.
	In related art, Tatara teaches a vehicular illumination device vehicle system, wherein an illumination unit is provided on a vehicle, and alerts pedestrians, other vehicles and the like around the host vehicle, whether the host vehicle is in full automatic driving mode, advanced driving support mode, driving support mode, or manual driving mode.  And wherein an illumination control unit is configured to change an illumination color, luminescence intensity, light emitting area, or blinking cycle of the illumination unit, in accordance with the driving mode of the vehicle(see: Tatara, secs[0026-0028]).  In particular, Tatara teaches illumination unit(42), and illumination control unit(43), which performs the above stated illumination functions, by changing the illumination of the unit(42) in accordance with the vehicle driving mode(see: Tatara, sec[0064-0065]).  
	Since the use of automated driving lamp and lamp controller is well known, as taught by Tatara, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the illumination unit(42) and control unit(43) of Tatara, into the system of Noguchi, since this would have provided a efficient and highly perceptible means of notifying current vehicle status, which would have promoted safety amongst pedestrians and other vehicles in the vicinity of the host vehicle.
  -- Claims 2-4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) in the automatic parking mode, the lamp controller being configured to switch the lighting state of the automated driving indicator lamp, between in a movement control to a parking section of the parking lot, between in search of a parking section of the parking lot, and in an entrance control into the parking section would have been met upon incorporation of the illumination unit(42) and control unit(43) of Tatara into Noguchi, the control unit(43) would have received instructions to cause illumination unit(42) to indicate the operating mode, based on the recognizer(130) of Noguchi recognizing location.  And wherein the parking lot management device(400) would have indicated to the vehicle(M) would have indicated parking spaces and thereby causing the action plan generator(140) to generate a trajectory to a parking space within the lot.  
  -- Claims 9-12 recite subject matter that is met as discussed in claim 1 above, as well as:
	1) the travel controller is configured to:
		i)  acquire positional information regarding the vehicle to determine whether or not the vehicle is located in the parking lot is met by the recognizer(130) of the automated driving control device(100), receiving position information of the vehicle(M) acquired from the navigation device(50)(see: Noguchi, sec[0053]); 
		ii) control the vehicle in the automatic parking mode on a condition that the vehicle is located in the parking lot is met by the ism t by the autonomous parking controller(142) causing the vehicle(M) to be parked within a parkin space on the basis of information acquired from the parking lot management device(400)(see: Noguchi, sec[0063]);  
		iii) control the vehicle in the normal movement mode on a condition that the vehicle is located otherwise than in the parking lot is met by the recognizer(130) of the control device(100), recognizing a lane in which the vehicle is traveling(see: Noguchi, sec[0053]), which thereby would indicate that the vehicle would have been traveling in the normal movement mode, based on being on travel roads.
Allowable Subject Matter
Claims 5-8, and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687